     Case 2:19-cv-02420-KJM-CKD Document 19 Filed 12/16/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11    CHRIS BRADFORD, Trustee of the Jack
      Sellers Trust dated May 2, 1991,
12
                                                        Case No. 2:19-CV-02420-KJM-CKD
                       Plaintiff,
13
           vs.
14                                                      STIPULATION AND ORDER TO PERMIT
      MICHAEL GERBER, an individual; JILL               DEFENDANTS ADDITIONAL TIME TO
15    OSWALT, an individual; LUCKY STARR                RESPOND TO COMPLAINT (Seventh
      RANCHING, LTD a Nevada Limited                    Request)
16    Liability Company,
17                     Defendants.
18

19          IT IS HEREBY STIPULATED AND AGREED as follows:

20          The parties entered into a Stipulation to extend the time for Defendants to respond to

21   Plaintiff's Complaint and to postpone the Initial Pretrial Conference scheduled for April 16,

22   2020, for the purpose of engaging in settlement discussions and possible resolution of this case.

23   ECF No. 5. On March 23, 2020, this Court granted the parties' first request to continue the
24   Pretrial Conference to May 14, 2020, to permit the parties to continue in settlement
25   negotiations. ECF No. 7.
26          The settlement between the parties involves the conveyance of a parcel of property in
27   Elko County, Nevada (the “Property”) from the defendants to the plaintiff. The Property
28   consists mainly of agricultural land and includes a residential structure. As part of the

                                                    1
     Case 2:19-cv-02420-KJM-CKD Document 19 Filed 12/16/20 Page 2 of 5


 1   settlement, the parties are currently working to ensure that there is an access easement from the
 2   Property through additional property owned by the defendants to U.S. Forest Service land.
 3          As negotiations have continued, the parties filed a second request to extend the
 4   deadline for Defendants to respond to the complaint and to postpone the Pretrial Conference.
 5   On April 14, 2020, the Court entered an Order granting a second extension of time and
 6   extending the time to answer or otherwise respond to Plaintiff’s Complaint to May 1, 2020
 7   and resetting the Initial Scheduling Conference for June 11, 2020. ECF No. 9.
 8          On May 1, 2020, the parties filed a third request to extend the deadline for Defendants
 9   to respond to the complaint and to postpone the Pretrial Conference, to allow them additional
10   time to address issues pertaining to the property that is the subject of the settlement
11   negotiations. ECF No. 10. On May 4, 2020, the Court entered an Order granting a third
12   extension of time and extending the time to answer or otherwise respond to Plaintiff’s
13   Complaint to June 15, 2020 and resetting the Initial Scheduling Conference for July 9, 2020.
14   ECF No. 11.
15          A fourth request for an extension of the answer deadline and Pretrial Conference was
16   filed on June 5, 2020, to allow the parties to finalize their settlement discussions. ECF No. 12.
17   On June 15, 2020, the Court entered a Minute Order granting a fourth extension of time and
18   extending the time to answer or otherwise respond to Plaintiff’s Complaint to August 14, 2020,
19   and resetting the initial Scheduling Conference for September 3, 2020. ECF No. 13. The Joint
20   Status Report including the FRCP 26 discovery plan was due August 20, 2020.
21          A fifth request for extension of the answer deadline and Pretrial Conference was filed
22   on or about August 12, 2020 as the parties were still diligently working on finalizing the
23   settlement. On August 28, 2020 the Court entered a Minute Order granting a fifth extension of
24   time and extending the time to answer or otherwise respond to Plaintiff’s Complaint to
25   November 12, 2020, and rescheduling the Status (Pretrial Scheduling) Conference for
26   December 17, 2020. ECF No. 15.
27          A sixth request for extension of the answer deadline and Pretrial Conference was filed
28   on November 17, 2020 as the parties were diligently working towards finalizing the
                                                    2
     Case 2:19-cv-02420-KJM-CKD Document 19 Filed 12/16/20 Page 3 of 5


 1   settlement in this matter. ECF No. 17. On November 17, 2020 the Court entered an Order
 2   granting a sixth extension of time extending the time to answer or otherwise respond to
 3   Plaintiff’s Complaint to December 14, 2020, and rescheduling the Status (Pretrial Scheduling)
 4   Conference for January 28, 2021. ECF No. 17.
 5          Since the date of the last Order granting a sixth extension, the parties have remained
 6   engaged in resolving this matter and have been diligently working toward finalizing the
 7   settlement terms in this case. Specifically, the parties have approved a proposed Settlement
 8   Agreement, worked out the language for the easement to the U.S. Forest Service land, and have
 9   provided an escrow company with the transactional documents needed to finalize the
10   transaction. As a requirement of settlement, however, Plaintiff requires the transaction to be
11   covered by title insurance. Plaintiff is currently working with the escrow company to obtain the
12   appropriate title insurance for this settlement transaction. Due to the ongoing efforts of the
13   parties to resolve this matter and avoid the expense of litigation, counsel for all parties
14   stipulate and agree that additional time is needed to allow the parties to finalize the settlement
15   terms, which is expected to fully and finally resolve this action. In order to finalize the
16   settlement between the parties, the parties are presently seeking a thirty (30) day extension.
17          THEREFORE, the parties stipulate to and respectfully request that this Court allow
18   Defendants an additional thirty (30) days to file an answer or otherwise respond to the
19   Complaint, up to and including January 13, 2021, if a stipulation for dismissal has not been
20   filed on or before that date. This stipulation is requested in an effort to conserve the judicial
21   resources of this Court rather than engage in additional litigation that may ultimately be
22   voluntarily dismissed.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                     3
     Case 2:19-cv-02420-KJM-CKD Document 19 Filed 12/16/20 Page 4 of 5


 1   ///
 2   ///
 3          For the same reasons cited above, the parties further request that the Status (Pretrial
 4   Scheduling Conference) and deadline for the Joint Status Report be reset, for a date to be
 5   determined by this Court.
 6   Dated: December 11, 2020.                          THE BURTON LAW FIRM
 7
                                                        _/s/ John S. Knowlton
 8                                                      John S. Knowlton
                                                        Attorneys for Plaintiff,
 9                                                      CHRISTOPHER BRADFORD
10

11   Dated: December 11, 2020.                          LEMONS, GRUNDY & EISENBERG
12

13
                                                          /s/ Alice Campos Mercado
14                                                      Alice Campos Mercado
                                                        SBN 159416
15                                                      Attorneys for Defendants
                                                        MICHAEL GERBER, JILL OSWALT
16                                                      and LUCKY STARR RANCHING, LTD.
17

18

19

20

21

22

23

24

25

26

27

28

                                                   4
     Case 2:19-cv-02420-KJM-CKD Document 19 Filed 12/16/20 Page 5 of 5


 1
                                                   ORDER
 2
             The court has reviewed the above stipulation by counsel regarding the allowance of
 3
     additional time for defendants to respond to plaintiff’s complaint and to reset the Status
 4
     (Pretrial Scheduling) Conference for the parties to finalize and effectuate the terms of the
 5

 6   settlement. Good cause appearing pursuant to the stipulation of the parties, ECF No. 18, the

 7   court approves the parties’ stipulation.
 8           (1) Defendants answer or response to plaintiff’s complaint shall be filed by January 13,
 9
     2021, if a stipulation for dismissal is not filed before then.
10
             (2) Status (Pretrial Scheduling) Conference presently set for January 28, 2021 at
11
     2:30 p.m. is hereby vacated, and shall be rescheduled to February 25, 2021, at 2:20 p.m. in
12

13   Courtroom 3 with the filing of a joint status report due fourteen (14) days prior.

14           This order resolves ECF No. 18.

15           IT IS SO ORDERED.
16
     Dated: December 15, 2020.
17

18

19

20

21

22

23

24

25

26

27

28

                                                       5
